Exhibit 10.7
CONSULTING AGREEMENT


This Consulting Agreement (this “Agreement”) is entered into as of 3 July, 2019
(the “Commencement Date”) by and between SCIENTIFIC GAMES CORPORATION, with
offices located at 6601 Bermuda Road, Las Vegas, NV 89119 (the “Company”), and
Toni Korsanos Pty Ltd as trustee for Toni Korsanos Trust, 1 Duff Street, Burwood
NSW 2134, Australia (the “Consultant” and, together with the Company, the
“Parties”).


RECITALS


WHEREAS, the Company seeks to engage the Consultant as an independent contractor
in a manner consistent with the Company’s commitment to ethics and in compliance
with all applicable Laws (as defined below); and


NOW, THEREFORE, in consideration of the mutual promises, covenants,
representations and warranties made herein and intending to be legally bound,
the Parties hereto agree as follows:
Section 1Interpretation
1.1Certain Terms. As used herein, the following terms have the following
meanings:
“Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
a specified Person. A Person shall be deemed to control another Person if such
first Person possesses, directly or indirectly, the power to direct, or cause
the direction of, the management and policies of such other Person, whether
through the ownership of voting securities, by contract or otherwise.
“Governmental Authority” means any national, supranational, foreign, federal,
state, provincial, tribal, peripheral, regional, municipal or local government
or any agency, instrumentality or political subdivision thereof, including any
legislative, executive, judicial, regulatory or other governmental board,
department, agency, authority, commission, administration, court or other body,
or any official of any of the foregoing (including any gaming- or
lottery-related Governmental Authority).
“Law” means any order, writ, injunction, decree, judgment, law, ordinance,
decision, opinion, ruling, policy, statute, code, rule, regulation or
administrative or other requirement of any Governmental Authority, in each case,
as may be amended from time to time.
“Person” means any individual (including the heirs, beneficiaries, trusts,
executors, legal representatives or administrators thereof), corporation,
partnership, joint venture, trust, limited liability company, limited
partnership, joint stock company, unincorporated association or other entity.
For the avoidance of doubt, the term includes a Governmental Authority.
“Principal” means Antonia Korsanos, who is the sole shareholder and director of
the Consultant.
“Representative” means, with respect to any Person, any director, officer,
employee, partner, member, manager, owner, agent, lawyer, accountant, auditor,
professional advisor, consultant or other representative.
1.2Incorporation. Annex A to this Agreement is incorporated by reference into,
and forms an integral part of, this Agreement.



--------------------------------------------------------------------------------



Section 2Engagement
2.1Services. Upon the terms and subject to the conditions of this Agreement, the
Company hereby engages the Consultant, and the Consultant hereby accepts such
engagement, as an independent contractor to provide the services set forth in
Annex A (collectively, the “Services”). Unless otherwise expressly specified in
Annex A, the Consultant shall furnish, at Consultant’s own expense, any
equipment, supplies and other materials necessary or advisable to perform the
Services. Subject to the provisions of this Agreement, the Company shall not
control the manner or means by which the Consultant performs the Services.


2.2Relationship of Parties. The Consultant is an independent contractor of the
Company, and this Agreement shall not be construed to create any association,
partnership, joint venture, employee or agency relationship between the
Consultant and the Company (or any of its Affiliates) for any purpose. Except to
the extent specifically authorized in advance by the Company in writing, the
Consultant and Principal (a) shall have no authority (and shall not hold itself
or herself out as having authority) to bind or act on behalf or in the name of
the Company or any of its Affiliates, (b) shall not make any agreements or
representations on behalf of the Company or any of its Affiliates and (c)
without limiting the generality of the foregoing, shall not represent the
Company or any of its Affiliates as a lobbyist or agent to any Governmental
Authority.


Section 3Compensation
3.1    Fees. As consideration for the provision of Services and the rights
granted to the Company under this Agreement, the Company shall pay the
Consultant $25,000.00 (the “Initial Project Fee”) for the Services provided
hereunder, subject to and in accordance with the terms of this Agreement. The
Initial Project Fee will be paid to Consultant within thirty (30) days after
Commencement Date.
3.2Expense Reimbursement. The Company agrees to reimburse the Consultant for
reasonable and appropriately documented out-of-pocket expenses actually incurred
and paid by the Consultant or Principal but only to the extent (a) directly
related to the Consultant’s or Principal’s performance of the Services, and (b)
incurred in accordance with the Company’s expense reimbursement policies.
Expenses in excess of $500 require advance written approval prior to the expense
being incurred.
3.3Withholding, etc. Amounts payable under this Agreement shall be without
deduction or withholding of any kind other than any tax or other deduction or
withholding determined by the Company to be required by Law. Consultant and
Principal shall be responsible for, and shall indemnify the Company against, any
taxes or contributions, including penalties and interest, owed by Consultant or
Principal.
3.4Taxes. The Company makes no representations or warranties and shall have no
responsibility regarding the tax implications of the compensation and benefits
to be paid to the Consultant under this Agreement.
Section 4Certain Agreements                     
4.1Confidentiality. Principal and the Company entered into a Non-Disclosure
Agreement dated June 4, 2019 (the “Non-Disclosure Agreement”). The Parties agree
that the terms of the Non-Disclosure Agreement will apply to all activities
performed by Consultant and Principal under this Agreement, including the
receipt of any confidential, proprietary or trade secret information of the
Company to which Consultant or Principal has access. The Parties hereby agree to
amend the definition of “Disclosure
2



--------------------------------------------------------------------------------



Period” set forth in Section 11 of the Non-Disclosure Agreement so that the
Disclosure Period runs concurrently with the “Term” (as defined in Section 5.1
of this Agreement).
Additionally, Principal agrees that she will not, and that Company specifically
directs her not to, disclose to Company or use for Company’s benefit any trade
secret or confidential information she may possess belonging to any of
Principal’s former employers or other third party.


4.2Regulatory Compliance. The Consultant and Principal acknowledge that the
Company and/or its Affiliates are subject to gaming, lottery or similar
licensing requirements of various jurisdictions. The Consultant and Principal
shall cooperate fully with the Company and its Affiliates in providing to them
any information of whatever nature that any of them deems necessary or
appropriate in assuring itself that the Consultant and Principal possess the
good character, honesty, integrity, and reputation applicable to those engaged
in the gaming and lottery industries and represent that any such information
shall be complete and accurate. If, during the Term, the Company (or any of its
Affiliates) is notified (formally or informally) by any Governmental Authority
that the engagement of, or conducting business with, the Consultant or Principal
may or will jeopardize any license or ability to be licensed of the Company (or
any of its Affiliates) or if the Company (or any of its Affiliates) concludes
that the Consultant or Principal may fail to meet the above criteria (or the
compliance committee of the Company or any of its Affiliates otherwise raises an
objection with respect to the Consultant or Principal), the Company may
immediately terminate this Agreement upon written notice to the Consultant.
Furthermore, the Consultant and Principal represent, warrant and covenant to the
Company that they (1) will maintain complete and accurate books and records, (2)
will comply with all applicable laws, rules and regulations, including, but not
limited to, those relating to anti-corruption, anti-money laundering,
competition, licensing and registration, (3) have not offered or paid, and will
not offer or pay, directly or indirectly, (a) anything of value to any public
official or candidate for political office, or any relative or agent thereof,
for purposes of obtaining any official action or benefit relating in any way to
this Agreement, or (b) any commission or finder’s or referral fee to any person
or entity in connection with this Agreement or any activities on behalf of the
Company, and (4) acknowledge receipt of a copy of the Company’s Code of Business
Conduct and that they will abide by such Code of Business Conduct.


Section 5Termination
5.1Term of Agreement; Early Termination after Expiration of Initial Term. The
term of this Agreement shall commence on the Commencement Date and shall
continue until December 31, 2019, unless earlier terminated by the Company in
accordance with Section 5.2 (the “Term”). At the end of the Term, the Term shall
automatically extend without further action by either party by six (6)
additional months (added to the end of the Term), and then on each succeeding
six (6) month anniversary thereafter; provided however, after December 31, 2019,
either Party may elect to terminate the Agreement for any reason by providing
sixty (60) days written notice to the other Party.


5.2Early Termination for Cause. Additionally, the Company may terminate this
Agreement (a) effective upon written notice to the Consultant, in the event the
Consultant or Principal breaches this Agreement and such breach is incapable of
cure or, with respect to a breach capable of cure, the Consultant or Principal
fails to cure such breach to the Company's reasonable satisfaction within ten
(10) days after receipt of written notice of such breach, or (b) effective upon
written notice to the Consultant as contemplated by Section 4.2 or in the event
the Consultant or Principal provided any false or misleading information in
connection with any background or security checks.


3



--------------------------------------------------------------------------------



5.3Effect of Termination. Notwithstanding the foregoing, (a) Sections 1, 2.2, 4,
5 and 6 and any other Sections of this Agreement that expressly or by
implication are intended to continue in effect after the expiration or earlier
termination of this Agreement, shall continue in effect after the expiration or
earlier termination of this Agreement in accordance with their terms, and (b)
any termination of this Agreement shall not affect any accrued rights or
liabilities of either Party.
5.4Payments Upon Early Termination. In the event that the Company terminates
this Agreement, all future payments of consulting fees due hereunder shall cease
as of the date of such termination.


Section 6Miscellaneous
6.1Notice. All notices, approvals and other communications required or
contemplated under this Agreement shall be in writing and shall be deemed to
have been duly given (a) when received if delivered personally, (b) when sent by
cable, telecopy, telegram or facsimile (which is confirmed by the intended
recipient), and (c) when sent by overnight courier service or when mailed by
certified or registered mail, return receipt requested, with postage prepaid, to
the Parties at the following addresses:
In the case of Consultant:     to the address set forth in the preamble of this
Agreement, Attn: Principal    


    In the case of the Company:    Scientific Games Corporation
6601 Bermuda Road
Las Vegas, NV 89119
Attention: Chief Legal Officer


or such other persons or addresses as either Party may from time to time
designate by notice to the other.
6.2Assignment; Binding Effect. No Party shall assign or transfer or purport to
assign or transfer any of its rights or obligations under this Agreement without
the prior written consent of the other Party; provided, however, that the
Company shall be permitted to (a) assign or transfer any of its rights or
obligations hereunder to any Affiliate of the Company and (b) pledge its rights
or interest under this Agreement. This Agreement shall inure to the benefit of
the Parties and their respective permitted successors and assigns and is binding
upon the Parties and their respective successors and assigns.
6.3Amendment; Waiver. This Agreement may be amended, changed or supplemented
only by a written agreement executed and delivered by the Parties. Any waiver
of, or consent to depart from, the requirements of any provision of this
Agreement shall be effective only if it is in writing and signed by the Party
giving it, and only in the specific instance and for the specific purpose for
which it has been given.
6.4Entire Agreement. This Agreement (including the Annexes) constitutes the
entire agreement between the Parties pertaining to the subject matter hereof and
supersedes all prior agreements, negotiations, discussions and understandings,
written or oral, between the Parties with respect to such subject matter.
6.5Severability. If any term or provision of this Agreement is invalid, illegal
or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. The Parties shall negotiate in good faith to amend this Agreement
to give effect to the purpose and intent of the provision found to be invalid,
illegal or unenforceable.
4



--------------------------------------------------------------------------------



6.6Governing Law; Dispute Resolution. This Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada applicable to
agreements made and to be wholly performed within that State, without regard to
its conflict of laws provisions. The parties agree that any controversy or claim
not resolved by the Parties arising out of or relating to this Agreement shall
be settled by arbitration in accordance with the Rules of the American
Arbitration Association. Venue for the conduct of the arbitration shall be Las
Vegas, Nevada, except that, at the direction of the arbitral tribunal or with
the consent of the Parties, particular hearings in aid of such arbitration may
be held in other places. Judgment upon any award rendered by the arbitrator(s)
may be entered in any court having jurisdiction there. The Parties agree that
the factual findings of the arbitral tribunal shall be final absent manifest or
material error and rulings on questions of Law or mixed questions of fact and
Law shall be reviewed under the “clearly erroneous” standard of review and not
under a “manifest disregard of the law” or other standard, notwithstanding any
Law concerning such standard to the contrary. Except for injunctive or other
equitable relief necessary to enforce the Agreement, the remedies expressly
provided herein shall constitute the parties’ sole and exclusive remedies, and
all other remedies which might be otherwise available under the Law of any
jurisdiction are hereby waived by both parties.
6.7Costs. Except as otherwise provided in this Agreement, each Party is
responsible for its own costs and expenses incurred in connection with
performing and observing its obligations and covenants under this Agreement.
6.8Counterparts. This Agreement may be executed in any number of counterparts
which, taken together, constitute one and the same agreement.
6.9No Third Party Beneficiaries. Except as expressly contemplated by this
Agreement, nothing in this Agreement shall confer any rights upon any Person
other than the Parties and their respective successors and permitted assigns.
[remainder of this page has been left blank intentionally]
5



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company and the Consultant have each caused this
Agreement to be duly executed pursuant to due authorization, all as of the day
and year first above written.




SCIENTIFIC GAMES CORPORATION


By:    /s/ Michael Quartieri            
Name: Michael Quartieri
Title: EVP & CFO, Treasurer & Corporate Secretary


Toni Korsanos Pty Ltd as trustee for Toni Korsanos Trust




By:    /s/ Antonia Korsanos        
Name: Antonia Korsanos
Title: Director
I acknowledge the terms and conditions of this Consulting Agreement and that I
am bound by them in my individual capacity as the principal of the Consultant:
PRINCIPAL:
/s/ Antonia Korsanos            
ANTONIA KORSANOS
6



--------------------------------------------------------------------------------



Annex A


Services


In consideration for payment of the Initial Project Fee, the Consultant will
provide the following Services:
•Consult and advise on the Company’s Supply Chain project (the “Initial
Project”)


In addition to the Initial Project, the Consultant may provide consulting
services on additional projects at the request of the Company’s Chief Executive
Officer. The Parties will agree in writing on the fee to be paid to the
Consultant by the Company for any additional projects for which Consultant
provides consulting services after the Initial Project.
7

